MEMORANDUM **
Pritam Kaur, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely her motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review for abuse of discretion, see Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005), and we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying Kaur’s third motion to reopen, filed more than one year after the BIA’s final removal order, as both untimely and numerically barred, see 8 C.F.R. § 1003.2(c)(2) (permitting only one motion to reopen to be filed within ninety days of BIA’s decision), where Kaur failed to demonstrate changed circumstances in India to qualify for the regulatory exception to the time and numerical limitations, see 8 C.F.R. § 1003.2(e)(3)(ii).
*678We are without jurisdiction to review Kaur’s challenge to the BIA’s February 24, 2003 dismissal of her appeal on the merits, because this petition for review is not timely as to that decision. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.